PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CHOI et al.
Application No. 16/896,346
Filed: 17 Jul 2020
For: STRUCTURE AND OPERATION METHOD OF TRANSISTOR ACTING AS A NEURON IN NEUROMORPHIC SYSTEM, AND A NEUROMORPHIC SYSTEM USING IT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.53(e), filed July 17, 2020, for a filing date of June 9, 2020.

A review of the file record shows that the Office mailed a Notice of Incomplete Application (Notice) on July 9, 2020 indicating that the application had not been accorded a filing date because the application papers submitted June 9, 2020 did not include a specification. The Notice further states that if the application contains a priority claim under 37 CFR 1.55 or benefit claim under 37 CFR 1.78 of a prior-filed application that was present on the filing date of the application and applicant wants to rely on 37 CFR 1.57(b) to add inadvertently omitted material to the above-identified application, applicant must file a petition under 37 CFR 1.53(e) accompanied by the petition fee set forth in 37 CFR 1.17(f) within TWO MONTHS of the date of the Notice.

Petitioners herein seeks to rely on 37 CFR 1.57(b) to obtain a filing date of June 9, 2020 and add the inadvertently omitted specification.

In accordance with 37 CFR 1.57(b):

Subject to the conditions and requirements of this paragraph, if all or a portion of the specification or drawing(s) is inadvertently omitted from an application, but the application contains a claim under § 1.55 for priority of a prior-filed foreign application or a claim under § 1.78 for the benefit of a prior-filed provisional, nonprovisional, international application, or international design application, that was present on the filing date of the application, and the inadvertently omitted portion of the specification or drawing(s) is completely contained in the prior-filed application, the claim under § 1.55 

(1) The application must be amended to include the inadvertently omitted portion of the specification or drawing(s) within any time period set by the Office, but in no case later than the close of prosecution as defined by § 1.114(b), or abandonment of the application, whichever occurs earlier. The applicant is also required to:

(i) Supply a copy of the prior-filed application, except where the prior-filed application is an application filed under 35 U.S.C. 111;
(ii) Supply an English language translation of any prior-filed application that is in a language other than English; and
(iii) Identify where the inadvertently omitted portion of the specification or drawings can be found in the prior-filed application.

In accordance with 37 CFR 1.57(b)(1)(i) and 1.57(b)(1)(ii), petitioner has provided a copy of the prior-filed application and an English language translation of the prior-filed application. However, the application has not been amended to add the inadvertently omitted specification as required per 37 CFR 1.57(a). Further, petitioner has not identified where the inadvertently omitted portion of the specification can be found in the prior-filed application per 37 CFR 1.57(b)(1)(iii).

In view thereof, the petition under 37 CFR 1.57(b) is hereby DISMISSED.

Any request for reconsideration of this decision must be accompanied by the required amendment and an indication as to where within the prior-filed application the omitted specification can be found.

Any request for reconsideration of this decision must be submitted within TWO MONTHS of the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted.

Telephone inquiries relating to this decision should be directed to the undersigned at (571) 272-3205. 

/Alesia M. Brown/

Alesia M. Brown
Attorney Advisor
Office of Petitions